358 U.S. 40 (1958)
NATIONAL ASSOCIATION FOR THE ADVANCEMENT OF COLORED PEOPLE, INC., ET AL.
v.
COMMITTEE ON OFFENSES AGAINST THE ADMINISTRATION OF JUSTICE.
No. 84.
Supreme Court of United States.
Decided October 13, 1958.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF APPEALS OF VIRGINIA.
Robert L. Carter, Oliver W. Hill, S. W. Tucker and Martin A. Martin for petitioners.
Albertis S. Harrison, Jr., Attorney General, and William H. King, Special Assistant to the Attorney General, filed a brief for the State of Virginia, as amicus curiae, in opposition to the petition.
PER CURIAM.
The petition for writ of certiorari is granted. In view of the representations of the Attorney General of Virginia that the cause has become moot, the judgment of the Supreme Court of Appeals of Virginia is vacated and the cause is remanded for such further proceedings as that court may deem appropriate.